         Case 8:20-mj-01429-CBD Document 29 Filed 07/13/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        *
                                                *
               v.                               * Criminal No. 20-MJ-01429-CBD
                                                *
CHARLES NABIT,                                  *
                                                *
               Defendant.                       *
                                                *
                                            *******

                                  ENTRY OF APPEARANCE

       Please enter the appearance of Daniel A. Loveland, Assistant United States Attorney for

the District of Maryland, as counsel on behalf of the United States.



                                             Respectfully submitted,

                                             Robert K. Hur
                                             United States Attorney


                                      By:            /s/
                                             Daniel A. Loveland
                                             Assistant United States Attorney
                                             36 South Charles St., 4th Floor
                                             Baltimore, Maryland 21201
                                             Tel.: (410) 209-4800
